Name: 2002/986/EC: Commission Decision of 13 December 2002 amending Decisions 2001/881/EC drawing up a list of border inspection posts approved for veterinary checks on animals and animal products from third countries, and 2002/459/EC listing the units in the ANIMO computer network (Text with EEA relevance) (notified under document number C(2002) 4987)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  animal product;  information and information processing;  tariff policy;  economic geography;  agricultural activity
 Date Published: 2002-12-19

 Avis juridique important|32002D09862002/986/EC: Commission Decision of 13 December 2002 amending Decisions 2001/881/EC drawing up a list of border inspection posts approved for veterinary checks on animals and animal products from third countries, and 2002/459/EC listing the units in the ANIMO computer network (Text with EEA relevance) (notified under document number C(2002) 4987) Official Journal L 344 , 19/12/2002 P. 0020 - 0038Commission Decisionof 13 December 2002amending Decisions 2001/881/EC drawing up a list of border inspection posts approved for veterinary checks on animals and animal products from third countries, and 2002/459/EC listing the units in the ANIMO computer network(notified under document number C(2002) 4987)(Text with EEA relevance)(2002/986/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries(1), as amended by Commission Decision 2000/208/EC(2), and in particular Article 6(2) thereof,Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC(3), as last amended by Directive 96/43/EC(4) and in particular Article 6(4) thereof,Whereas:(1) The list of border inspection posts for veterinary checks on live animals and animal products from third countries, approved by Commission Decision 2001/881/EC(5), as amended by Decision 2002/455/EC(6), which includes the ANIMO unit number for every border inspection post, must be updated to take account in particular of developments in certain Member States and of Community inspections.(2) The list of ANIMO units in Commission Decision 2002/459/EC(7), which includes the ANIMO unit number for each border inspection post in the Community, must accordingly be updated to take account of any relevant changes and to maintain an identical list to that in Decision 2002/881/EC.(3) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1The Annex to Decision 2001/881/EC is replaced by the text in Annex I to this Decision.Article 2The Annex to Decision 2002/459/EC is amended in accordance with Annex II to this Decision.Article 3This Decision is addressed to the Member States.Done at Brussels, 13 December 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 24, 30.1.1998, p. 9.(2) OJ L 64, 11.3.2000, p. 20.(3) OJ L 268, 24.9.1991, p. 56.(4) OJ L 162, 1.7.1996, p. 1.(5) OJ L 326, 11.12.2001, p. 44.(6) OJ L 155, 14.6.2002, p. 59.(7) OJ L 159, 17.6.2002, p. 27.ANNEX I"ANEXO/BILAG/ANHANG/Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã /ANNEX/ANNEXE/ALLEGATO/BIJLAGE/ANEXO/LIITE/BILAGALISTA DE PUESTOS DE INSPECCIÃ N FRONTERIZOS AUTORIZADOS/LISTE OVER GODKENDTE GRÃ NSEKONTROLSTEDER/VERZEICHNIS DER ZUGELASSENEN GRENZKONTROLLSTELLEN/Ã Ã Ã ¤Ã Ã Ã Ã Ã Ã £ Ã ¤Ã ©Ã  Ã Ã Ã Ã Ã Ã ¡ÃÃ Ã Ã Ã ©Ã  Ã Ã ÃÃ Ã ¡ÃÃ Ã Ã ©Ã  Ã £Ã ¤Ã ÃÃ Ã ©Ã  Ã Ã ÃÃÃ Ã ©Ã ¡Ã Ã £Ã Ã £/LIST OF AGREED BORDER INSPECTION POSTS/LISTE DES POSTES D'INSPECTION FRONTALIERS AGRÃ Ã S/ELENCO DEI POSTI DI ISPEZIONE FRONTALIERI RICONOSCIUTI/LIJST VAN DE ERKENDE INSPECTIEPOSTEN AAN DE GRENS/LISTA DOS POSTOS DE INSPECÃ Ã O APROVADOS/LUETTELO HYVÃ KSYTYISTÃ  RAJATARKASTUSASEMISTA/FÃ RTECKNING Ã VER GODKÃ NDA GRÃ NSKONTROLLSTATIONER>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>"ANNEX IIThe Annex to Decision 2002/459/EC is amended as follows:1. In the section for border inspection posts in FRANCE:- in the entry for ST LOUIS BÃ LE the letter F is deleted.2. In the section for border inspection posts in ITALY:- in the entry for TRIESTE the letter R is deleted,- the whole of the entry for CAGLIARI is deleted,- the whole of the entry for CATANIA is deleted.- and the following entries for new border inspection posts are added;"0304199 A RIMINI,0302999 A VERONA".3. In the section for border inspection posts in the UNITED KINGDOM:- the whole of the entry for LERWICK is deleted,- the whole of the entry for ROSYTH is deleted,- the whole of the entry for SHEERNESS is deleted.4. In the section for border inspection posts in GREECE:- the name HELLINIKON-ATHINA is replaced by ATHENS INTERNATIONAL AIRPORT;- the whole of the entry for IGOUMENITSA is deleted.5. In the section for border inspection posts in SPAIN:- the name GIJÃ N is replaced by ASTURIAS.6. In the section for border inspection posts in DENMARK:- the name of NEKSÃ is replaced by RÃNNE.